DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "these compounds" in line 5 and line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the total" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the solvent" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “each of these compounds being present…alone or in combination”, which is indefinite.  The claim should clearly recite the components of the “at least one solvent”.
Claim 1 recites “19%” at line 7, which is indefinite.  Examiner suggests “19 mass percent”.
Claim 1 recites “the solvent being present in mass proportions of less than or equal to 50%, 0 excluded”, which does not clearly claim the invention.  Examiner suggests the claim be amended to clearly recite the at least one solvent is in an amount of greater than or equal to 50 mass percent of the claimed composition.  Furthermore, claim 1, last two lines, recites “in proportions of less than or equal to 50%, zero excluded”, which is indefinite.  
Regarding claim 4, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “wherein the solvent recovered by evaporation comprise the solvent”, which is indefinite.  It is unclear what Applicant is intending to claim.  Furthermore, claim 4 does not recite a recovery step.
Claim 6 recites the limitation "one or two electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe et al., US 2018/0261402 A1.
Manabe teaches a graphene dispersion liquid including graphene dispersed in a solvent having a N-methyl pyrrolidone (NMP) content of 50 mass % or more (abstract). The graphene dispersion liquid is used to produce graphene/active material composite particles and electrode paste therefrom [0002]. The graphene dispersion liquid has a solid content G of 0.3 mass % or more and 40 mass % or less [0028].  The preferred solvent components other than NMP to be contained in the graphene dispersion liquid include organic solvents such as -butyrolactone [0053] [0086]. See also [0030]-[0035].
An electrode paste is produced by mixing an electrode active material (filler), binder (polymer) and the graphene dispersion liquid [0104]-[0108].  The graphene dispersion liquid can serve for both positive electrode production and negative electrode production in lithium ion batteries [0101].  Thus the claims are anticipated.
**
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Ahmed et al., “Energy impact of cathode drying and solvent recovery during lithium -ion battery manufacturing”, Journals of Power Sources, Elsevier, 2016, 46 pages.
	Ahmed teaches a cathode comprising lithium metal oxide, carbon black conductive additive and a polymeric binder that are dry mixed and dissolved in the solvent NMP to form a slurry.  The slurry is coated on a current collector such as aluminum foil and dried to remove the solvent (pages 3-4).  The cathode material often contains a small percentage of water which is vaporized in the drying step (page 13).
	Thus the claims are anticipated.  The claims are alternatively unpatentable.  Ahmed does not explicitly teach the solvent further comprises the claimed “at least one compound”.  However, the solvent is removed and not part of the electrode of claim 6 or the battery of claim 7.  Product by process limitations are not given patentable weight in the absence of unexpected results.  MPEP 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M DOVE/Primary Examiner, Art Unit 1727